Citation Nr: 1338876	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 60 percent for glomerulonephritis with hypertension.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to April 1971.  He is in receipt of the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied a rating higher than 60 percent for glomerulonephritis with hypertension.  Jurisdiction currently rests with the RO in Salt Lake City, Utah.

The Veteran requested a hearing before the Board in his March 2010 substantive appeal.  In statements submitted in April 2010 and in July 2013, the Veteran indicated that he did not wish to have a hearing.  Accordingly, his hearing request is withdrawn.

When evidence of unemployability is submitted during the course of an appeal for an increased rating, then a claim for a TDIU will be considered as part of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues on the title page have been recharacterized to reflect that the Veteran has raised the issue of entitlement to TDIU.

The issues of entitlement to a rating in excess of 60 percent for glomerulonephritis with hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 2, 2010, prior to the promulgation of a decision in the appeal for a rating in excess of 70 percent for PTSD, the Board received notification from the appellant that a withdrawal of this appeal was requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a rating in excess of 70 percent for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Board received a written statement from the Veteran on March 2, 2010, in which he withdrew the issue of an increased rating for his service-connected PTSD from appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as it pertains to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  


ORDER

The claim for a rating in excess of 70 percent for PTSD is dismissed.


REMAND

The Veteran seeks a higher rating for his service-connected glomerulonephritis with hypertension.

In a statement submitted in February 2012 the Veteran reported that his glomerulonephritis with hypertension had worsened and that as a result he could no longer work.  The Veteran also reported that he receives treatment for this disability at the VA medical center (VAMC) in Denver, Colorado, and from Kaiser Permanente.  

In July 2013, the Veteran provided treatment records from a VA renal clinic to support his assertion that his disability had worsened.  He also indicated that due to his decreased kidney function, he would be going on dialysis "any day."

The Veteran's last VA examination for this disability was in December 2009.  In light of the Veteran's assertions and the length of time since the previous examination, he must be afforded another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In addition, all outstanding medical records from the Denver VAMC since April 2010, and any pertinent records from Kaiser Permanente must be obtained and associated with the claim file.  See 38 C.F.R. § 3.159(c)(2); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Veteran also asserts that he is no longer unable to work due to his service-connected glomerulonephritis with hypertension.  As noted in the introduction, the issue of entitlement to a TDIU is part of the Veteran's higher rating claim.  See Rice.  

The Board notes that the Veteran is in receipt of a combined disability rating of 100 percent, effective February 25, 2013, thereby rendering any TDIU claim as of this date moot.  The Board further notes that the Veteran appears to have been working on a full-time basis from 2008 to sometime after December 2009; however, the exact date of when he became unemployed is unknown.  See the VA December 2009 VA examination report.  This must be clarified on remand.

Finally, the Veteran has not been provided with notice of how to substantiate his claim for TDIU for the period, and there currently is no medical opinion indicating whether his service-connected disability precluded employment prior to February 25, 2013.  This development also must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a claim for a TDIU.

2.  The Veteran is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records pertaining to his service-connected glomerulonephritis with hypertension.  All efforts to obtain any and all identified records, including those from Kaiser Permanente, must be fully documented in the claims file.  All pertinent VA treatment records from April 2010 to the present must also be added to the claim file, either physically or electronically through Virtual VA.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current nature and severity of his service-connected glomerulonephritis with hypertension, and the impact of his service-connected disabilities on his employability.  

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to evaluate the current severity of the Veteran's service-connected glomerulonephritis with hypertension.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner shall report the nature and extent of the Veteran's current renal dysfunction, to include the frequency and persistence of any albuminuria, the frequency and persistence of any edema, the extent of decrease in function of the kidneys or other organ systems (especially cardiovascular), blood pressure readings and the nature of any treatment for hypertension, BUN and creatinine levels, the presence and extent of any lethargy, weakness, anorexia, weight loss, or limitation of exertion; whether dialysis is required, and the frequency of required dialysis (i.e. whether regular dialysis is required). 

The examiner is advised that the Veteran is competent to report his symptoms, and such statements by the Veteran must be considered in formulating any opinions. 

The examiner must also opine as to whether it is at least as likely as not that for the period prior to February 25, 2013, the Veteran was unable to secure or follow a substantially gainful occupation due either to any one of his service-connected disabilities alone, or all of his service-connected disabilities in combination, but without regard to his age or any nonservice-connected disabilities. 

All findings, along with a fully articulated medical rationale for all opinion expressed, must be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this must be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After the above development is completed, readjudicate the claims, with consideration of 38 C.F.R. § 4.115.  If any of the benefits remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


